Citation Nr: 1815132	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  15-17 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected Hashimoto's disease.

2.  Entitlement to service connection for left foot/toe condition and residuals of fracture, to include as secondary to service-connected Hashimoto's disease.

3.  Entitlement to service connection for right foot/toe condition and residuals of fracture, to include as secondary to service-connected Hashimoto's disease.

4.  Entitlement to service connection for type II diabetes mellitus, to include as secondary to service-connected Hashimoto's disease.


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1981 to April 2001.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from July 2014, February 2015, and May 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  The July 2014 rating decision, inter alia, denied the Veteran's application to reopen service connection for a left foot condition and the February 2015 rating decision, inter alia, denied the Veteran's application to reopen service connection for Hashimoto's disease and sleep apnea, and denied service connection for Type II diabetes mellitus, cold intolerance, and right and left toes/feet conditions and residuals of fracture.  In the May 2015 rating decision, the RO denied service connection for chronic sleep fatigue, and again denied service connection for cold intolerance, Type II diabetes mellitus, and continued the denials of the applications to reopen a claim for service connection for a left foot condition, Hashimoto's disease, and sleep apnea.  

The Board reopened the claims for service connection for a left foot condition, Hashimoto's disease, and sleep apnea and remanded all claims with the exception of the claim for service connection for right toe/foot/residuals of a fracture, for further development in October 2016.  The case is now returned to the Board.

During the pendency of the claim, in a December 2016 rating decision, the RO granted service connection for Hashimoto's disease, to include symptoms of chronic fatigue and cold intolerance.  As this represents a full grant of the benefits sought on appeal, these issues are no longer before the Board.  

The Board notes in a September 2017 notification letter with regard to the dependency rate, VA requested the graduation date of the Veteran's son.  The Veteran responded with the requested information in an October 2017 statement, but also requested back pay of dependency rate payments.  This issue has not yet been adjudicated by the RO and is referred to the RO for appropriate action, to include providing the Veteran with the appropriate forms.  See 38 C.F.R. §§ 19.9(b) (2017) (continuing to provide for referral to AOJ of issues not yet adjudicated); 3.150(a) (2017) (providing for furnishing of appropriate application form upon request for VA benefits). The Veteran was previously represented by Molly J. Steinkemper, Attorney at Law.  However, in April 2017, the Veteran revoked the appointment.  A power of attorney may be revoked at any time, and an attorney may be discharged at any time.  See 38 C.F.R. § 14.631(f)(1) (2017).  As such, the Veteran is considered unrepresented.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's October 2016 remand, the Veteran underwent a VA examination in November 2016.   

At the outset, the Board notes that although obesity is not a disability for VA compensation purposes, obesity may act as an "intermediate step" between a service-connected disability and a current disability that may be service-connected on a secondary basis under 38 C.F.R. § 3.310(a).  VAOPGCPREC 1-2017.  See also Marcelino v. Shulkin, No. 16-2149 (Vet. App. Jan. 23, 2018) (affirming the Board's decision that service connection is not warranted for obesity as it is not in and of itself a disability for VA purposes, but not addressing VAOPGCPREC 1-2017).

The November 2016 examiner opined that the Veteran's sleep apnea was not secondary to his service-connected sinusitis, and provided an adequate rationale.  In a December 2017 addendum opinion (provided by another physician), the physician concluded that the Veteran's sleep apnea was not related to his service-connected Hashimoto's disease.  However, the examiner did not address whether her weight gain, a manifestation of Hashimoto's disease, caused or aggravated her sleep apnea.  Notably, records are positive for obesity, and the November 2016 examiner indicated the Veteran was "also describing symptoms including weight gain which are relatively well documented in her service treatment records that demonstrated a precipitous weight gain towards the end of her military career that has been persistent since that time frame until present.  It is as least likely as not that this represents a symptom or manifestation of her thyroid disorder given that she was diagnosed by way of laboratory analysis essentially within one year of her release from active military duty.  Again[,] it is this examiner[']s opinion, based on evidence of record, that her claimed Hashimoto's disease with hypothyroidism is due to or the result of military service."  

Similarly, although the November 2016 examiner indicated "there is no evidence to support that weight gain while on active military duty is in anyway a manifestation of her diabetes that was ultimately diagnosed nearly 8 to 9 years following her release from active military duty," the examiner did not address whether the weight gain related to the service-connected Hashimoto's disease caused or aggravated  type II diabetes mellitus post-service. 

In light of the above, a remand is necessary to address the question of whether the Veteran's sleep apnea and diabetes mellitus are caused or aggravated by the noted obesity/weight gain as an intermediate step from the service-connected Hashimoto's disease.

With regard to the Veteran's claim for service connection for a right and left toe and foot disability, and residuals of a fracture, the Veteran asserted she fractured her toe(s) in Okinawa in 1984, and that she experienced pain in her toes and feet since that time.  The Veteran underwent a VA examination in August 2004 and June 2014, which did not provide x-ray studies.  The August 2004 examiner notes that an x-ray was normal two years prior, however, the Board notes that an April 2002 VA treatment record notes possible arthritic changes in the right foot and no x-ray as to the left foot was conducted.  As it is unclear whether the Veteran has a right or left foot/toe disability, specifically, arthritis and residuals of fracture, the Board finds an additional VA examination for clarification is warranted. 

In addition, as to the left foot disability, the November 2016 examiner opined "there is no medical basis to support that [V]eteran's thyroid condition, to include history of Hashimoto's disease, has in any way resulted in her currently claimed left foot condition.  Reason and basis for this opinion is that there is no medical basis to support that [V]eteran's left foot plantar fasciitis is due to, the result of or aggravated by her thyroid condition."  However, in light of above, on remand, the examiner should address the question of whether the right and left toe/foot conditions/residuals of fracture, are caused or aggravated by the noted obesity/weight gain as an intermediate step from the service-connected Hashimoto's disease. 

Regarding service treatment record, although the RO has considered the Veteran's service treatment records from April 1981 to April 2001, as well as military personnel records, as indicated in the rating decisions and statements of the case, the Board notes that service treatment records (STRs) prior to 1991 and military personnel records are not currently associated with the record and is necessary before adjudicating the claims on appeal.   Therefore, on remand, the AOJ should attempt to obtain all outstanding service treatment and personnel records.

 Accordingly, the appeal is REMANDED for the following action:

1.  Obtain all outstanding service treatment records from April 1981 to 1991 and all military personnel records. 

2.  Then schedule the Veteran for a VA examination, with a qualified VA physician to determine the etiology of any right and left toe/foot disability/residuals of fracture.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the report that the claims file was reviewed.

Based on the examination and review of the record, the examiner should clearly identify all right and left toe/foot disabilities and then should determine the following:

(a) Whether it is as least as likely as not (50 percent probability or more) that the right toe/foot disability (other than plantar fasciitis), to include any arthritis found, and left toe and foot disability, to include plantar fasciitis and pes planus, had its onset during service or was otherwise causally or etiologically related to service, to include any symptoms manifested during service; or

(b) Whether it is at least as likely as not the right and left toe/foot disability/residuals of fracture has been either (i) caused or (ii) aggravated by her obesity/weight gain caused by service-connected Hashimoto's disease?  If the examiner finds that any foot or toe condition is aggravated by the Hashimoto's disease, the examiner must determine the level of severity of the foot or toe condition before it was aggravated by the Hashimoto's disease.  In doing so, the examiner must look at medical records created before the onset of the aggravation.  If no such records are available, the examiner must consider the earliest medical records created after the onset of aggravation.

In answering the above, the examiner should address the STRs, the Veteran's contention that she injured her toes in 1984 with continued pain since. 

3.  Request an opinion from an appropriate VA physician addressing the below.  (A full VA examination should not be scheduled unless it is deemed necessary by the evaluator or otherwise required by the evidence.)  The evaluator should review the electronic records contained in VBMS and the Virtual VA system, including a copy of this remand.  

Based on review of the record, the examiner should determine:

a)  Sleep apnea: Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's diagnosed obstructive sleep apnea has been either (i) caused or (ii) aggravated by the Veteran's service-connected obesity/weight gain as a manifestation of the service-connected Hashimoto's disease?  If the examiner finds that the sleep apnea is aggravated by the Hashimoto's disease, the examiner must determine the level of severity of the sleep apnea before it was aggravated by the obesity/weight gain caused by Hashimoto's disease.  In doing so, the examiner must look at medical records created before the onset of the aggravation.  If no such records are available, the examiner must consider the earliest medical records created after the onset of aggravation.

b) Type II diabetes mellitus: Is it at least as likely as not the Type II diabetes mellitus, has been either (i) caused or (ii) aggravated by her obesity/weight gain caused by service-connected Hashimoto's disease?  If the examiner finds that the left Type II diabetes mellitus is aggravated by the obesity/weight gain caused by service-connected Hashimoto's disease, the examiner must determine the level of severity of the diabetes mellitus before it was aggravated by the Hashimoto's disease.  In doing so, the examiner must look at medical records created before the onset of the aggravation.  If no such records are available, the examiner must consider the earliest medical records created after the onset of aggravation.

A complete rationale should accompany any opinion provided.

The physician is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account in formulating the requested opinion.

4.  After completing the above action, and any other development deemed necessary, readjudicate the claims.  If the determination remains unfavorable to the Veteran, she should be provided with a supplemental statement of the case and afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

